  4:18-cv-03092-LSC-MDN Doc # 37 Filed: 03/25/19 Page 1 of 3 - Page ID # 826



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JASON McGEHEE, et al.,
                                                    Case No. 4:18-CV-03092
         Plaintiffs,

    v.                                                MOTION TO STAY
                                                      PENDING APPEAL
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,                            EXPEDITED TREATMENT
                                                       REQUESTED
         Defendant.


         Defendant Nebraska Department of Correctional Services (“NDCS”) moves un-

der Fed. R. Civ. P. 62 and Fed. R. App. P. 8(a)(1)(A) for a stay of the Court’s Memo-

randum and Order of March 15, 2019, (Filing 36), and of further proceedings in this

Court, pending appeal to the U.S. Court of Appeals to the Eighth Circuit.

                    REQUEST FOR EXPEDITED TREATMENT

         In light of the impending deadlines set forth in the March 15th order, and

NDCS’ appeal deadline of April 15, 2019, the regular briefing time under NECivR 7.1

should be shortened. NDCS respectfully requests that the Court enter an order expe-

diting the Plaintiffs’ time for an opposition brief and NDCS’ time for a reply on a

schedule the Court deems appropriate.

         Dated March 25, 2019.

                                        Respectfully submitted,

                                        NEBRASKA DEPARTMENT OF
                                        CORRECTIONAL SERVICES,
                                        Defendant.

                                        DOUGLAS J. PETERSON, NE #18146



                                          1
4:18-cv-03092-LSC-MDN Doc # 37 Filed: 03/25/19 Page 2 of 3 - Page ID # 827



                                 Attorney General of Nebraska

                                 s/David A. Lopez
                                 DAVID A. LOPEZ, NE #24947
                                 Deputy Solicitor General

                                 RYAN S. POST, NE #24714
                                 Assistant Attorney General

                                 OFFICE OF THE ATTORNEY GENERAL
                                 2115 State Capitol
                                 Lincoln, Nebraska 68509
                                 (402) 471-2682
                                 dave.lopez@nebraska.gov
                                 ryan.post@nebraska.gov

                                 COUNSEL FOR NEBRASKA DEPART-
                                 MENT OF CORRECTIONAL SERVICES




                                    2
  4:18-cv-03092-LSC-MDN Doc # 37 Filed: 03/25/19 Page 3 of 3 - Page ID # 828



                           CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2019, I electronically filed the foregoing doc-
ument with the Clerk of the United States District Court for the District of Nebraska,
using the CM/ECF system, causing notice of such filing to be served upon all parties’
counsel of record.

                                        s/David A. Lopez




                                           3
